Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021, has been entered.
 
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of September 15, 2021 (“Final Office Action”), with claims 17-19 being withdrawn.  Following the Final Office Action, Applicant filed an amendment on November 15, 2021 (“previous amendment”), which resulted in an Advisory Action having a notification date of November 26, 2021 (“Advisory Action”), indicating that the previous amendment would not be entered.  Applicant then filed the RCE and another amendment on December 15, 2021 (“Amendment”) amending claims 1 and 10.  The present non-final Office Action addresses pending claims 1-16 and 20 in the Amendment.


Response to Arguments
Applicant’s arguments with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  However, Applicant’s arguments with respect to the 35 USC 101 rejection are unpersuasive as set forth below 
At pages 11-12 of the Amendment, Applicant takes the position that claims 1 and 10 do not set forth an abstract idea but instead include “automatically generating a workflow for analyzing the one or more medical images, the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image, wherein the workflow is generated based on the one or more exam parameters and wherein the toolset comprises at least one user interface menu option or at least one control button that, when selected, allows a task to be performed” and “displaying the workflow in one or more viewports of a user interface based at least in part on a prediction indicating which of the one or more viewports are to display the prior imaging scan, the toolset, or the reference image, wherein the prediction is generated automatically and without explicit user input using an artificial intelligence-based model based at least in part on a modality used to acquire the reference image, and wherein a size of the one or more viewports or a position of the one or more viewports to be predicted based at least in part on the prior imaging scan, the toolset, the reference image, or a combination thereof” and “displaying the one or more medical images in the user interface that is formatted according to the workflow.”  The Examiner disagrees that the claims do not recite an abstract idea.  
As set forth in detail in the rejection below, the present claims constitute “a mental process” because identifying exam parameters associated with diagnostic exam images, generating a workflow for analyzing the images based on the exam parameters, and predicting 
As also set forth in the rejection below, the additional limitations specifying how the workflow includes one or more of a diagnostic protocol/toolset/prior imaging scan/prior finding/reference image and how the toolset includes at least one user interface menu option or at least one control button that, when selected, allows a task to be performed do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).  

 Furthermore, the mere addition of the prediction being generated “automatically without explicit user input using an artificial intelligence-based model” does not take the claim out of the above-noted categories of abstract ideas because this limitation merely amounts to, at such highly claimed level of generality, using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and/or generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
 In relation to Applicant’s assertion on page 14 of the Amendment that the present claims are directed to “techniques for managing information provided to users via a viewport of a user interface of a computing device” and thus do not recite any judicial exceptions, the Examiner disagrees.  As noted above, the present claims constitute “a mental process” because identifying exam parameters associated with diagnostic exam images and then generating a workflow for 
In relation to Applicant’s assertion on page 15 of the Amendment that the present claims are directed to “generating a prediction without user input” and thus do not recite any judicial exceptions, the Examiner disagrees.  As set forth at least in the Title, Abstract, [0001], [0016], etc. of the present application, the invention is directed to generating and using workflows to facilitate diagnostic examinations of medical images (a “mental process” as discussed above) rather than “managing information provided to users via a viewport of a user interface” as asserted by Applicant.  Even if it was directed to generating a prediction without user input, generating a prediction is directed to a mental process and the addition of “without user input” amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Furthermore, the Examiner disagrees with Applicant’s position on page 15 of the Amendment that “displaying the workflow in one or more viewports of a user interface based at least in part on a prediction indicating which of the one or more viewports are to display the prior imaging scan, the toolset, or the reference image, wherein the prediction is generated 
When determining whether the claim as a whole integrates the judicial exception into a practical application, it is important to assess whether the claimed invention improves the functioning of a computer or other technology.  MPEP §2106.05(a).  In this regard, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Id.
In the present case, the present specification does not appear to provide any details regarding how displaying the workflow in one or more viewports of a user interface based on the recited viewport prediction whereby a size/position of the one or more viewports is predicted based at least in part on the prior imaging scan, the toolset, the reference image, or a combination thereof improves the functioning of a computer or other technology.  
In relation to Applicant’s assertion at page 15 of the Amendment that displaying a viewport of a user interface with a predicted size or position as in the present claims provides a “practical application” similar to how automatically moving the most used icons to a position on a GUI based on a determined amount of use from claim 1 of Example 37 of the USPTO Subject Matter Eligibility Examples from January 2019 was found to provide a “practical application,” the Examiner disagrees because the claims do not recite a specific manner of displaying the images.  Specifically, claim 1 in Examiner 37 specifically recites “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.”  Accordingly, in claim 1 of Example 37, it is most used icons 
Applicant asserts at page 16 of the Amendment that the present claims result in an “improved user interface for electronic devices” because they “can reduce the cognitive load on a clinician while improving diagnostic efficiency by automatically displaying a workflow in viewports of a user interface...” and “[reduce] the cognitive load of a physician, by automatically generating a guided workflow...”.   However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Similarly, the limitations directed to displaying the workflow with a predicted size might improve the practice of conducting diagnostic exams (managing personal behavior/following instructions as part of a diagnostic exam (“certain method of organizing human activity”)) but do not appear to improve computers or technology.  
In relation to Applicant’s assertion at page 16 that ‘displaying the...images in the user interface that is formatted according to the workflow” renders the claims analogous to claim 2 of Example 37 because doing so cannot be practically accomplished in the human mind, the Examiner agrees that the human mind cannot practically display images in a user interface.  Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016); MPEP § 2106.05(f)(1)).
In relation to Applicant’s assertion at pages 17-18 regarding Step 2B of the Alice/Mayo analysis that the various claim limitations do not merely link an abstract idea to a particular environment but instead result in a technological improvement in such systems and methods, the Examiner asserts that a) the claims do recite an abstract idea as noted herein and b) the additional limitations do not amount to “significantly more” than the abstract idea for at least all the reasons presented in support of why the additional limitations do not provide a “practical application” of the abstract idea.  
The rejection under 35 USC 101 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-9 are directed to a method (i.e., a process) and claims 10-16 and 20 are directed to a system (i.e., a machine).  Accordingly, claims 1-16 and 20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:

A system, comprising: 
a storage system; and 
a computing device storing instructions executable by a processor of the computing device to: 
identify one or more exam parameters associated with a diagnostic exam that includes one or more medical images, the diagnostic exam and the one or more medical images stored in the storage system; 
automatically generate a workflow for analyzing the one or more medical images, the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image, wherein the workflow is generated based on the one or more exam parameters and wherein the toolset comprises at least one user interface menu option or at least one control button that, when selected, allows a task to be performed; 
display the workflow in one or more viewports of a user interface based at least in part on a prediction indicating which of the one or more viewports are to display the prior imaging scan, the toolset, or the reference image, wherein the prediction is generated automatically and without explicit user input using an artificial intelligence-based model based at least in part on a modality used to acquire the reference image, and wherein a size of the one or more viewports or a position of the one or more viewports are predicted based at least in part on the prior imaging scan, the toolset, the reference image or a combination thereof;
display the one or more medical images in the user interface that is formatted according to the workflow; and 
send the workflow to the storage system for storage with the one or more medical images as part of the diagnostic exam.


The above underlined claim limitations also constitute “certain methods of organizing human activity” because identifying exam parameters associated with diagnostic exam images and generating a workflow for analyzing the images based on the exam parameters amounts to managing personal behavior (e.g., following instructions).

Furthermore, the mere addition of displaying the one or more medical images in the user interface that is formatted according to the workflow amounts to mere instructions to apply the above-noted at least one abstract idea and also using computers as tools to perform the above-noted at least one abstract idea (MPEP § 2106.05(f)).  Specifically, this limitation amounts to only an idea of an outcome without reciting details of how a solution to a problem is accomplished (Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016); MPEP § 2106.05(f)(1)).

Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 6, 14, and 20 further define the at least one abstract idea and thus fail to make the abstract idea any less abstract. 
-In relation to claims 6 and 14, these claims specify that the workflow is generated according to suggested workflow parameters output by workflow models.  For instance, a user could practically in their mind review the suggested workflow parameters 
-In relation to claim 20, this claim calls for predicting a hanging protocol indicating an order of presentation of the images during the exam which can be practically performed in the human mind (e.g., a user could think about a “predict” some manner in which the images are to be presented) and thus amounts to “mental processes.”
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system, comprising: 
a storage system (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)); and 
a computing device storing instructions executable by a processor of the computing device (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)) to: 
automatically (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)) identify one or more exam parameters associated with a diagnostic exam that includes one or more medical images, the diagnostic exam and the one or more medical images stored in the storage system (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)); 
automatically (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f)) generate a workflow for analyzing the one or more medical images, the workflow including one or more of a diagnostic protocol, a toolset, a prior imaging scan, a prior finding, and a reference image (mere field of use limitation as noted below, see MPEP § 2106.05(h)), wherein the workflow is generated based on the one or more exam parameters and wherein the toolset comprises at least one user interface menu option or at least one control button that, when selected, allows a task to be performed (mere field of use limitation as noted below, see MPEP § 2106.05(h)); 
display the workflow in one or more viewports of a user interface (mere instructions to apply the above-noted at least one abstract idea and using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP 2106.05(f)) based at least in part on a prediction indicating which of the one or more viewports are to display the prior imaging scan, the toolset, or the reference image, wherein the prediction is generated automatically and without explicit user input using an artificial intelligence-based model (using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP § 2106.05(f); mere field of use limitation as noted below, see MPEP § 2106.05(h)) based at least in part on a modality used to acquire the reference image, and wherein a size of the one or more viewports or a position of the one or more viewports are predicted based at least in part on the prior imaging scan, the toolset, the reference image or a combination thereof;
display the one or more medical images in the user interface that is formatted according to the workflow (mere instructions to apply the above-noted at least one abstract idea and using computers as tools to perform the above-noted at least one abstract idea as noted below, see MPEP 2106.05(f)); and 
send the workflow to the storage system for storage with the one or more medical images as part of the diagnostic exam (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); conventional as it merely consists of transmitting data over a network, see MPEP § 2106.05(d)(II)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computing device with processor, the storage system that stores the exam and the images, and the steps being performed “automatically,” the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation specifying how the toolset includes at least one user interface menu option or at least one control button that, when selected, allows a task to be performed, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation of displaying the workflow in viewports of a user interface, the Examiner submits that doing so amounts to mere instructions to apply the above-noted at least one abstract idea and also using computers as tools to perform the above-noted at least one abstract idea (MPEP § 2106.05(f)).  Specifically, this limitation amounts to only an idea of an outcome without reciting details of how a solution to a problem is accomplished (Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016); MPEP § 2106.05(f)(1)).
Regarding the additional limitation of the prediction being generated “automatically without explicit user input using an artificial intelligence-based model,” the Examiner submits that this limitation merely amounts to, at such highly claimed level of generality, using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and/or generally linking use of the abstract idea to a particular technological 
Regarding the additional limitation of displaying the one or more medical images in the user interface that is formatted according to the workflow, the Examiner submits that doing so amounts to mere instructions to apply the above-noted at least one abstract idea and also using computers as tools to perform the above-noted at least one abstract idea (MPEP § 2106.05(f)).  Specifically, this limitation amounts to only an idea of an outcome without reciting details of how a solution to a problem is accomplished (Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016); MPEP § 2106.05(f)(1)).
Regarding the additional limitation of sending the workflow to the storage system for storage with images as part of the exam, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network (see MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception 
For these reasons, representative independent claim 10 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 10 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 12: These claims recite various types of exam parameters (e.g., imaging modality, diagnostic goal, etc.) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 3, 8, 9, and 16: These claims call for collecting various types of data (e.g., user interaction data, follow-up data) and outputting the workflow for display and therefore merely represent insignificant extra-solution activity (e.g., receiving and transmitting data)(see MPEP § 2106.05(g)) and conventional activities as they merely consist of receiving and transmitting data over a network (see MPEP § 2106.05(d)(II)).
Claims 4, 5, and 13: These claims recite how the diagnostic protocol includes a list of action items and how the workflow includes an interface format via which the medical images, 
Claims 7 and 15: This claim specifies how the workflow models are trained to correlate exam parameters with the suggested workflow parameters based on various types of training datasets and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 11: This claim recites that the system includes a viewer that sends requests to retrieve exam images and displays such retrieved images on a display device according to the workflow which amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  These limitations also amount to mere instructions to apply the above-noted at least one abstract idea (Id.).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitation of the computing device with processor, the storage device that stores the exam and the images, and the steps being performed 
Regarding the additional limitations of outputting the workflow for display, collecting various types of data (user interaction data, follow-up data), and sending the workflow to the storage system for storage with images as part of the exam, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined them to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); MPEP 2106.05(d)(II).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to 
Therefore, claims 1-16 and 20 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference on the attached PTO-892 disclose how different tool icons can be selected for different imaging modalities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686